          Case 7:17-cr-00644-NSR Document 258 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :    17-CR-644 (NSR)
                                                                       :
Sincere Savoy,                                                         :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

Davison, , United States Magistrate Judge:

        The Court has scheduled a Plea Hearing for September 1, 2020, at 9:00 a.m which is

hereby to occur as a video/teleconference using the CourtCall platform.

        To optimize the quality of the video feed, only the Court and the Defendant will appear

by video for the proceeding; all others will participate by telephone. Due to the limited capacity

of the CourtCall system, only one counsel per party may participate, Further, it should be used

only at the time of the conference because using it earlier could result in disruptions to other

proceedings.. Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code 67812309# and PIN 9921299#.

        Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all

of those accessing the conference — whether in listen-only mode or otherwise — are reminded

that recording or rebroadcasting of the proceeding is prohibited by law.

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
         Case 7:17-cr-00644-NSR Document 258 Filed 08/31/20 Page 2 of 2




               systems that do not allow the user to know when someone else is trying to speak
               at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents,and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to

the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the

proceeding. To the extent any documents require the Defendant’s signature, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above; if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.                                         s/PED
Dated: August 31, 2020                             __________________________________
       New York, New York                                  PAUL E. DAVISON
                                                           United States Magistrate Judge
